Exhibit 99.1 LANTANA OFFICE LEASE by and between MAGUIRE PROPERTIES-3301 EXPOSITION, LLC, a Delaware limited liability company and GENIUS PRODUCTS, LLC, a Delaware limited liability company Dated: December 31, 2007 TABLE OF CONTENTS Page 1.Lease of Premises. 1 1.1 Premises, Building and Project 1 1.2 Measurement of Premises and Building 1 1.3 Improvement 2 2.Purpose. 2 2.1 Use 2 2.2 Limitation on Uses 3 3.Term. 3 3.1 Commencement Date 3 3.2 Beneficial Occupancy of Premises. 3 3.3 Acceptance of Premises 4 3.4 Renewal Terms. 4 4.Basic Rent. 5 4.1 Initial Basic Rent 5 4.2 Adjustment of Basic Rent 5 4.3 Other Terms 5 5.Rent Adjustments. 5 5.1 Definitions 5 5.2 Payment 9 5.3 Lease Year; Proration 9 5.4 Reassessment Protection 9 5.5 Records; Audit 10 6.Abatement for Untenantability. 10 7.Utilities and Services. 11 7.1 Landlord Obligations 11 7.2 Extraordinary Services 13 7.3 Interruption in Utility Services 13 8.Alterations. 14 8.1 Restriction on Alterations. 14 8.2 Costs and Protections 15 8.3 Removal and Surrender of Fixtures and Alterations 15 8.4 Standard Window Covering 15 9.Maintenance and Repairs. 15 9.1 Tenant’s Obligations 15 9.2 Landlord’s Obligations 15 10.Tax on Tenant’s Personal Property and Leasehold Improvements. 16 10.1 Personal Property Taxes 16 10.2 Tax on Leasehold Improvements 16 10.3 Exclusion from Tax Expenses 16 TABLE OF CONTENTS Page 11. Insurance; Waiver of Subrogation. 16 11.1 Liability Insurance. 16 11.2 Property Insurance 17 11.3 Business Interruption 17 11.4 Policy Requirements. 17 11.5 Landlord’s Requirements 18 11.6 Waiver of Subrogation 18 12. Damage or Destruction. 18 12.1 Agreement Governs 18 12.2 Obligation to Repair 19 12.3 Major Damage to Premises. 19 12.4 Major Damage to Building or Project 20 12.5 Reinstatement; Good Faith Exercise. 20 13. Eminent Domain. 20 13.1 Taking 20 13.2 Temporary Taking 21 14. Assignment and Subletting. 21 14.1 Limitation. 21 14.2 Notice of Intent to Assign or Sublet 21 14.3 Landlord’s Options 22 14.4 Second Notice; Conditions for Landlord’s Consent. 22 14.5 Profits. 23 14.6 No Release of Tenant’s Obligations 24 14.7 Transfer is Assignment 24 14.8 Assumption of Obligations 24 14.9 Costs 24 15. Project Coordination. 25 15.1 Right of Entry 25 15.2 Building and Common Areas 25 15.3 Balconies 25 15.4 Name 25 16. Indemnification and Waiver. 26 16.1 Indemnity by Tenant 26 16.2 Waiver 26 16.3 Indemnity of Tenant 26 17. Definition of Landlord. 26 18. Subordination. 27 18.1 Subordination 27 18.2 Attornment 27 18.3 Notice from Tenant 27 TABLE OF CONTENTS Page 19. Security. 28 19.1 Security Deposit 28 19.2 Letter of Credit. 28 20. Surrender of Premises and Removal of Property. 30 20.1 No Merger 30 20.2 Surrender of Premises 30 20.3 Disposal of Property 30 21. Holding Over. 30 22. Defaults and Remedies. 30 22.1 Defaults by Tenant 30 22.2 Landlord’s Remedies. 31 22.3 Re-Entry Not Termination 33 22.4 Right of Landlord to Injunction; Cumulative Remedies 33 22.5 No Jury Trial 33 22.6 Waiver of Consequential Damages 33 22.7 Definition of Tenant 33 22.8 Defaults by Landlord 33 23. Covenant Against Liens. 34 24. Interest on Tenant’s Obligations; Late Charges. 34 24.1 Interest 34 24.2 Late Charge 34 24.3 Grace 35 25. Quiet Enjoyment. 35 26. Parking Facilities. 35 26.1 General 35 26.2 Reserved Passes 35 26.3 Rates 35 27. Brokers. 36 28. Rules and Regulations. 36 29. Directory Board and Signage. 36 29.1 Directory Board 36 29.2 Interior Signage 36 29.3 Monument Signage 36 30. Appraisal; Fair Market Rental Rate. 37 30.1 Appraisal 37 30.2 Fair Market Rental Rate 37 30.3 Determination 38 TABLE OF CONTENTS Page 31. General Provisions. 39 31.1 No Waiver 39 31.2 Landlord’s Right to Perform 39 31.3 Terms; Headings 39 31.4 Entire Agreement 40 31.5 Successors and Assigns 40 31.6 Notices 40 31.7 Severability 40 31.8 Time of Essence 40 31.9 Governing Law 40 31.10 Attorneys’ Fees 41 31.11 Light and Air 41 31.12 Bankruptcy Prior to Commencement 41 31.13 Force Majeure 41 31.14 Applicable Laws 41 31.15 Estoppel Certificates 42 31.16 Examination of Lease 42 31.17 Limited Liability 42 31.18 Hazardous Materials 42 31.19 Authority. 43 32. Right of First Refusal for Additional Space. 43 32.1 Offer Space; Notice and Acceptance 43 32.2 Terms 43 32.3 Delivery 44 32.4 Termination of Right 44 32.5 Same Terms and Conditions 44 32.6 Personal Right 44 LANTANA OFFICE LEASE THIS LEASE is made and entered into as of the 31st day of December, 2007, by and between MAGUIRE PROPERTIES – 3301 EXPOSITION, LLC, a Delaware limited liability company (“Landlord”) and GENIUS PRODUCTS, LLC, a Delaware limited liability company (“Tenant”). 1. Lease of Premises. 1.1 Premises, Building and Project.Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, subject to the terms, covenants, agreements and conditions of this Lease, those certain premises (the “Premises”) shown on the drawing attached hereto as Exhibit“A-1”, consisting of approximately 40,520 square feet of Rentable Area (defined in Exhibit “B” attached hereto) constituting the ground floor of the “Building” defined as the three (3) story office building and related improvements to be constructed on a portion of that certain real property in Santa Monica, California legally described on Exhibit “A-2” attached hereto, commonly known as 3301 Exposition Boulevard.The Building is a part of a production and post-production office building/retail complex located at 3003-3301 Exposition Boulevard known as “Lantana South.”Lantana South is adjacent to a production and post-production office building/retail complex known as “Lantana North,” located on that certain real property in Santa Monica, California, commonly known as 2900-3030 Olympic Boulevard (Lantana North and Lantana South are commonly referred to collectively as the “Lantana Campus”), all of which is located on land (the “Land”) generally bordered by Olympic Boulevard on the north, Exposition Boulevard on the south, a portion of Stewart Street on the west and separately-owned adjacent property on the east.Lantana South, the above and below-grade parking garages and the at-grade parking facilities used in connection with the Building (the “Parking Area”), the Land on which Lantana South and the Parking Area are situated and all other improvements, parks and plazas now or hereafter constructed on such Land, except improvements which tenants may remove pursuant to the terms of their respective leases, are collectively referred to herein as the “Project.”Tenant acknowledges that this Lease is subject to all existing liens, encumbrances, deeds of trust, reciprocal easement agreements, development agreements, covenants, conditional use permits, master plans, reservations, restrictions and other matters of record affecting the Premises (including the Development Agreement and CC&R’s defined in Section 2.2 below), as well as all Applicable Laws (as defined in Section 31.14). 1.2 Measurement of Premises and Building.Upon substantial completion of construction of the Building, Landlord shall deliver notice (a “Measurement Notice”) to Tenant setting forth Landlord's determination, in accordance with Exhibit “B,” of the Rentable Area of the Premises and the Building.Within thirty (30) days following receipt of a Measurement Notice, Tenant shall have the right, upon notice (the “Remeasurement Notice”) delivered to Landlord, to remeasure, in accordance with Exhibit “B,” the Premises and the Building.If a dispute occurs regarding the final accuracy of the measurement of the Premises and/or the Building, Landlord and Tenant shall use good faith efforts to agree upon the appropriate Rentable Area.If Landlord and Tenant fail to reach agreement, then either party shall have the option, upon notice to the other party (the “Square Footage Arbitration Notice”) on or before the date occurring sixty (60) days after the delivery of the Measurement Notice or the Remeasurement Notice last delivered in accordance with this Section 1.2, to submit such dispute to an arbitration procedure as hereinafter provided.If neither party timely delivers the Square Footage Arbitration Notice, then the determination set forth in the Measurement Notice or the Remeasurement Notice last delivered in accordance with this Section 1.2 shall be final and binding.If the determination of the Rentable Area of the Premises or the Buildings or any portion thereof, as the case may be, is appropriately submitted to arbitration, Landlord and Tenant shall each appoint one arbitrator who shall by profession be a licensed space planner/designer or licensed architect, or a professional measurer of office space, and who shall have been active over the five (5) year period ending on the date of such appointment in the calculation of square footages in commercial properties in the Santa Monica submarket.The determination of the arbitrators shall be limited solely to the issue of determining the actual Rentable Area of the Premises or the Building, as the case may be, taking into account the requirements of Exhibit “B.”Each such arbitrator shall be appointed within fifteen (15) days after the delivery of the Square Footage Arbitration Notice. (a) The two arbitrators so appointed shall within ten (10) days of the date of the appointment of the last appointed arbitrator agree upon and appoint a third arbitrator who shall be qualified under the same criteria set forth hereinabove for qualification of the initial two (2) arbitrators. -1- (b) The three arbitrators shall within thirty (30) days of the appointment of the third arbitrator reach a decision as to the actual Rentable Area of the Premises or the Building or the applicable portion thereof, as the case may be, and shall notify Landlord and Tenant thereof. (c) The decision of the majority of the three arbitrators shall be binding upon Landlord or Tenant. (d) If either Landlord or Tenant fails to appoint an arbitrator within fifteen (15) days after the delivery of the Square Footage Arbitration Notice, the arbitrator appointed by one of them shall reach a decision, notify Landlord and Tenant thereof, and such arbitrator’s decision shall be binding upon Landlord and Tenant. (e) If the two arbitrators cannot mutually agree upon a third arbitrator within the applicable 10 day period, or if both parties shall fail to appoint an arbitrator, then the parties shall jointly apply (or either party may individually apply) to the Presiding Judge of the Superior Court for the County in which the Project is located, requesting said Judge to appoint a sole arbitrator qualified under the criteria set forth hereinabove. (f) Each party shall pay the fees and expenses of the arbitrator appointed solely by such party and all fees and expenses of the third arbitrator shall be borne equally by Landlord and Tenant. If through such process, whether by acceptance of the measurements in the Measurement Notice, acceptance of the measurements in the Remeasurement Notice, or by arbitration, it is determined that the Rentable Area of the Building or the Premises shall be different from that set forth in this Lease, any such amounts, percentages, and/or figures based upon such incorrect amounts shall be modified in accordance with such determination and such modification shall be retroactive to the date when such amounts, percentages and figures commenced to be used under this Lease, and any payments and credits previously made or given based upon the incorrect amount shall be reconciled between the parties within thirty (30) days after the corrected measurement has been determined.If such determination is made, it will be confirmed in writing by Landlord and Tenant.In addition, any adjusted amounts pursuant to this Section1.2 shall be reflected in the Memorandum to be executed by the parties pursuant to Section3.1 below. 1.3 Improvement.Tenant acknowledges that, so long as such change does not have a material adverse impact on Tenant’s rights or obligations under the Lease, and subject to Landlord’s compliance with the other provisions of this Lease (including, without limitation, Exhibit “D,” attached hereto), the shape and size of the Project and any existing or contemplated improvements in the Project may be changed in the sole and absolute discretion of Landlord, and Tenant acknowledges and agrees that Landlord shall have the right, but not the obligation, to construct additional improvements to the Project, including, without limitation, additional production, post-production office and/or retail improvements, common areas and other related improvements.Tenant acknowledges that portions of the Project may be under construction following Tenant’s occupancy of the Premises, and that such construction may result in levels of noise, dust, obstruction of access, etc. which are in excess of that present in a fully-constructed project.Tenant hereby waives any and all rent (as defined in Section 4.3 below) offsets or claims of constructive eviction which may arise in connection with such construction; provided that Landlord shall endeavor to cause the least disruption practicable to Tenant and to Tenant’s use of the Premises while performing such construction, and subject to the provisions of Article 6 below.Similarly, any diminution or shutting off of light, air, or view by any structure that may be erected on lands adjacent to or in the vicinity of the Building and changes from time to time in the development plans for the Project shall not affect this Lease or impose any liability on Landlord.Tenant acknowledges that it has not relied on any representations, whether oral or written, regarding any improvements, other than the Premises, that may comprise the Project in entering into this Lease. 2. Purpose. 2.1 Use.The Premises may be used for office uses, production, post-production office and any other uses allowed under the Development Agreement and CC&Rs (defined below) in keeping with the character of a first-class building complex.Without limiting the foregoing, permitted office uses do not include uses for a medical practice, modeling, personnel or counseling agency, training center (except for training of Tenant’s employees and customers necessarily incidental to Tenant’s business at the Premises), retail sales operation, showroom, classroom, testing center or non-incidental storage.Tenant shall have the non-exclusive right to use the common areas and public areas in the Project, including any outside courtyard that may be constructed in connection with the Building. -2- 2.2 Limitation on Uses.Tenant shall not use or occupy the Premises, or permit the use or occupancy of the Premises, in any manner or for any purpose which: (a)would violate any Applicable Laws including, without limitation, those with respect to hazardous or toxic materials, or the provisions of any applicable governmental permit or document related to the Project (including without limitation, the Development Agreement by and between Lantana South Hines Development, LLC, a limited liability company (predecessor-in-interest to Landlord), and the City of Santa Monica recorded November 19, 2004as Instrument Number 04-3013337in the Official Records of the Los Angeles County Recorder (as amended from time to time) (the “Development Agreement”) and the Declaration of Covenants, Conditions and Restrictions and Easements for Lantana South (as amended from time to time) (the “CC&Rs”)); (b)would adversely affect or render more expensive any fire or other insurance maintained by Landlord for the Building or any of its contents, it being acknowledged by Landlord that Tenant’s use of the Premises for office uses pursuant to the first sentence of Section 2.1 above shall not, in and of itself, adversely affect or render more expensive any such insurance; or (c)would materially impair or interfere with any of the services and systems of the Building, including without limitation, the Building’s electrical, mechanical, vertical transportation, sprinkler, fire and life safety, structural, plumbing, security, heating, ventilation and air conditioning systems (collectively, the “Building Systems”) or the janitorial, security and building maintenance services (collectively, the “Service Facilities”). 3. Term. 3.1 Commencement Date. The term of this Lease (the “Term”) shall commence on the date (the “Commencement Date”) which is five (5) months after the Occupancy Date (as defined below) and shall end on the last day of the One Hundred Twentieth (120th) full calendar month following the Commencement Date (the “Expiration Date”), unless sooner terminated pursuant hereto or extended pursuant to Section 3.4 hereof.Landlord shall prepare the Premises for occupancy by Tenant in accordance with the provisions of Landlord’s Improvement Letter, attached hereto as Exhibit”D.”The “Occupancy Date” for the Premises shall occur on the date on which each of the following conditions have been satisfied: (a) the Building Systems are operational to the extent necessary to service the Premises; (b) Landlord has substantially completed the Tenant Improvements, Base Building Improvements and Base Building Delivery Conditions, as defined in and in accordance with Exhibit”D” attached hereto, other than details of construction, decoration and minor mechanical adjustments which do not materially interfere with Tenant’s use of the Premises (i.e. punch list items) and any items to be installed by Tenant (excluding any Tenant Improvements or Base Building Improvements which are delayed by a Tenant Delay (as defined in Exhibit “D”)); (c) there are sufficient means of access to the Premises and Parking Area; and (d) Landlord has (i) obtained a Certificate of Occupancy (or Temporary Certificate of Occupancy) or equivalent permit (such as a signed off building permit card) from the City of Santa Monica permitting occupancy of the Premises, or (ii) completed all Base Building Improvements and all Tenant Improvements necessary to entitle Landlord to the issuance of such Certificate of Occupancy or such temporary Certificate of Occupancy or equivalent permit referred to in clause (i) above in this Subsection (d), other than any Tenant Improvements or Base Building Improvements, the non-completion of which shall be due to any Tenant Delay and other than punch list items which do not materially interfere with Tenant's use of the Premises. Promptly following the Occupancy Date, Landlord and Tenant shall confirm the Commencement Date and the Expiration Date by executing and delivering a Memorandum of Commencement Date in the form attached hereto as Exhibit“C.”If Tenant fails to execute and deliver such Memorandum of Commencement Date to Landlord within ten (10) days after Landlord’s request, which failure continues for at least ten (10) days after a second written request from Landlord after the lapse of the first ten (10) day period, then the Commencement Date and Expiration Date shall be the dates designated by Landlord. 3.2 Beneficial Occupancy of Premises.Notwithstanding anything to the contrary set forth herein, Tenant may occupy the Premises during the five (5) month period from the Occupancy Date through the Commencement Date, and all of the provisions of this Lease shall be in full force and effect; provided, however, no -3- Basic Rent or Additional Rent pursuant to Article 5 shall be payable with respect to the Premises until the Commencement Date; provided further, however, that Tenant shall pay parking charges hereunder for all parking actually used by Tenant during such period and Tenant shall pay for any special services (such as After-Hours HVAC) provided to Tenant at Tenant’s request.Upon not less than ten (10) business days prior written notice to Tenant (“Beneficial Occupancy Payoff Notice”), Landlord shall have the right at any time or times selected by Landlord (“Beneficial Occupancy Payoff Date(s)”) to pay to Tenant on the applicable Beneficial Occupancy Payoff Date all or any portion of the present value of the rent abatement attributable to such period of beneficial occupancy, with such present value determined using the existing schedule of remaining rent abatement as of the date of the applicable Beneficial Occupancy Payoff Notice and calculated by discounting such amounts of the rent abatement to the applicable Beneficial Occupancy Payoff Date at a rate of eight percent (8%) per annum, calculated on a monthly basis (hereinafter, a “Payoff Amount”).Landlord shall be entitled to give Tenant written notice of any exercise of Landlord’s election to pay a Payoff Amount hereunder at any time prior to the monthly rent payment date for which such Payoff Amount is being paid.Any Beneficial Occupancy Payoff Notice shall specify the Payoff Amount, the month(s) to which the Payoff Amount pertains and the applicable Beneficial Occupancy Payoff Date(s).Upon payment of any such Payoff Amount to Tenant on the applicable Beneficial Occupancy Payoff Date, Tenant shall no longer be entitled to beneficial occupancy under this Section 3.2 for the month(s) for which such Payoff Amount has been so paid, and Tenant shall pay Rent for its occupancy of the Premises during such month(s) in accordance with this Lease. 3.3 Acceptance of Premises.By entering into possession of the Premises or any part thereof, and except for such matters as Tenant shall specify to Landlord in writing within thirty (30) days after the Occupancy Date, Tenant shall be conclusively deemed to have agreed that Landlord has performed all of its obligations hereunder with respect to the Premises as of the Occupancy Date and that the Premises comply with the requirements of this Lease as of the Occupancy Date, except for (a) latent defects in the structural portions of the Building, which shall be the sole responsibility of Landlord to correct, (b) other latent defects in the core and shell of the Building, the Base Building Improvements, the Building Systems or the Tenant Improvements of which Landlord is notified within ninety (90) days after discovery thereof, and (c) the minor details of construction, decoration and mechanical adjustments referred to in Section 3.1 above.With respect to latent defects referred to in clause (b) above, Landlord shall have no responsibility to correct, or liability with respect to, any latent defects in any portion of the Tenant Improvements installed by a contractor of Tenant, if any.Except as otherwise expressly provided in this Lease, Tenant acknowledges that neither Landlord nor any agent of Landlord has made any representation or warranty with respect to the Premises, the Building or any other portion of the Lantana Campus, including without limitation, any representation or warranty with respect to the suitability or fitness of the Premises, the Building or any other portion of the Lantana Campus for the conduct of Tenant’s business. 3.4 Renewal Terms. (a) Provided an Event of Default is not in existence as of either the date of exercise or commencement of the relevant renewal term (“Renewal Commencement Date”), Tenant shall have the option to renew this Lease (“Renewal Option(s)”) for the entire Premises for two (2) successive periods of five (5) years each (“Renewal Term(s)”).A Renewal Option may be exercised by written notice (“Renewal Notice”) given by Tenant to Landlord at least twelve (12) months, but no more than fifteen (15) months, prior to the expiration of the initial Term of this Lease as to the first Renewal Option and at least twelve (12) months, but no more than fifteen (15) months, prior to the expiration of the first Renewal Term as to the second Renewal Option.(The second Renewal Option may be exercised only if the first Renewal Option has been exercised.) (b) The Basic Rent payable hereunder for the Premises during the each Renewal Term shall be adjusted as of the applicable Renewal Commencement Date to an amount equal to ninety-five percent (95%) of the Fair Market Rental Rate (as defined and determined pursuant to Article30 below). (c) Tenant shall pay Additional Rent during the Renewal Terms in accordance with the provisions of Article 5. (d) The Renewal Options set forth in this Section 3.4are personal to Tenant and may not be assigned, transferred or conveyed to any party, except to an Affiliate or Successor of Tenant defined in Section 14.1 below, and may be exercised only if on the date of exercise of the applicable Renewal Option Tenant is in possession of the entire Premises without Transfer to any third party other than to an Affiliate or Successor of Tenant defined in Section 14.1 below. -4- 4. Basic Rent. The basic annual rent payable to Landlord (“Basic Rent”) shall be as set forth in this Article4. 4.1 Initial Basic Rent.Subject to Section 3.2 above, for the period beginning on the Commencement Date and continuing until Basic Rent is adjusted pursuant to Section4.2, Tenant shall pay Landlord Basic Rent for the Premises in the amount of Two Million Forty-Two Thousand Two Hundred Eight Dollars ($2,042,208) annually, which is equal to the total Rentable Area of the Premises multiplied by the annual rent of Fifty and 40/100 Dollars ($50.40) per square foot of Rentable Area in the Premises.Such initial Basic Rent for the Premises shall be payable in equal monthly installments of One Hundred Seventy Thousand One Hundred Eighty-Four Dollars ($170,184), each installment being payable in advance on the first day of each calendar month beginning on the Commencement Date, subject to Section 3.2 above, and continuing until Basic Rent is adjusted pursuant to Section4.2.Basic Rent hereunder is subject to increase pursuant to the provisions of Paragraph 4.2(c) of Exhibit “D” attached hereto. 4.2 Adjustment of Basic Rent.On the first anniversary of the Commencement Date and on each subsequent anniversary of the Commencement Date during the Term (each such anniversary date is referred to as an “Adjustment Date”), the Basic Rent per square foot of Rentable Area of the Premises shall be increased by an amount equal to four percent (4%) of the Basic Rent, expressed as an amount per square foot of Rentable Area, payable by Tenant hereunder during the twelve month period immediately preceding such Adjustment Date.Tenant shall pay the increased Basic Rent in equal monthly installments on the first day of each calendar month beginning on each such Adjustment Date and continuing until the Basic Rent is further increased hereunder.Said adjustments of the Basic Rent shall not limit any subsequent rent adjustments pursuant to
